EXHIBIT 10.8

CONTINENTAL AIRLINES, INC.
LONG TERM INCENTIVE AND RSU PROGRAM
(As Amended and Restated Through October 15, 2007)

I. PURPOSE OF PROGRAM

This Continental Airlines, Inc. Long Term Incentive and RSU Program (the
"Program") has been adopted by the Human Resources Committee of the Board of
Directors of Continental Airlines, Inc., a Delaware corporation (the "Company"),
to implement in part the Performance Award provisions of the Continental
Airlines, Inc. Incentive Plan 2000 (as amended from time to time, the "Incentive
Plan 2000") adopted by the Board of Directors of the Company, and is intended to
provide a method for attracting, motivating, and retaining key employees to
assist in the development and growth of the Company and its Subsidiaries. The
Program and Awards hereunder shall be subject to the terms of the Incentive Plan
2000, including (a) with respect to Profit Based RSU Awards and Stock Price
Based RSU Awards, the limitations on the maximum number of shares of stock that
may be subject to awards granted under the Incentive Plan 2000 to any one
individual during any calendar year, and (b) with respect to NLTIP Awards, the
limitations on the maximum value of Awards contained in Section 5(a)(iii) of the
Incentive Plan 2000.

The Program as set forth herein constitutes an amendment and restatement of the
Program as previously adopted and amended by the Company and as in effect on
October 14, 2007 (the "Prior Program"), and shall supersede and replace in its
entirety such previously adopted Prior Program. This amendment and restatement
of the Prior Program into the Program was adopted by the Human Resources
Committee of the Company's Board of Directors on October 15, 2007, and shall be
effective as of such date. The terms and conditions of this amendment and
restatement of the Program shall apply to all Awards granted under the Program,
including, without limitation, Awards granted under the Prior Program.

II. DEFINITIONS AND CONSTRUCTION

2.1

Definitions. Where the following words and phrases are used in the Program, they
shall have the respective meanings set forth below, unless the context clearly
indicates to the contrary:



"Administrator" means (i) in the context of Awards made to, or the
administration (or interpretation of any provision) of the Program as it relates
to, any person who is subject to Section 16 of the Securities Exchange Act of
1934, as amended (including any successor section to the same or similar effect,
"Section 16"), the Committee, or (ii) in the context of Awards made to, or the
administration (or interpretation of any provision) of the Program as it relates
to, any person who is not subject to Section 16, the Chief Executive Officer of
the Company (or, if the Chief Executive Officer is not a director of the
Company, the Committee), unless the Program specifies that the Committee shall
take specific action (in which case such action may only be taken by the
Committee) or the Committee (as to any Award described in this clause (ii) or
the administration or interpretation of any specific provision of the Program)
specifies that it shall serve as Administrator.

"Annual Executive Bonus Program" means the Continental Airlines, Inc. Annual
Executive Bonus Program, or any successor to such program.

"Award" means, with respect to each Participant for a Performance Period, such
Participant's opportunity to earn a Payment Amount for such Performance Period,
upon the satisfaction of the terms and conditions of the Program. Awards shall
relate to an NLTIP Performance Target ("NLTIP Awards"), a Stock Price Based RSU
Performance Target ("Stock Price Based RSU Awards"), or a Profit Based RSU
Performance Target ("Profit Based RSU Awards"). Awards hereunder constitute
Performance Awards (as such term is defined in the Incentive Plan 2000) under
the Incentive Plan 2000.

"Award Notice" means a written notice issued by the Company to a Participant
evidencing such Participant's receipt of an Award with respect to a Performance
Period.

"Base Amount" means the sum of (i) the annual base rate of pay paid or payable
in cash by the Company and the Subsidiaries to or for the benefit of a
Participant for services rendered or labor performed, plus (ii) an additional
amount equal to (1) for all Participants other than those described in Section
2.1(dd)(vi), 2.1(dd)(vii) or 2.1(dd)(viii) below, 125% of the amount described
in clause (i), and (2) for all Participants described in Section 2.1(dd)(vi),
2.1(dd)(vii) or 2.1(dd)(viii) below, 37.5% of the amount described in clause
(i). Base Amount shall be determined without reduction for amounts a Participant
could have received in cash in lieu of (A) elective deferrals under any deferred
compensation plan of the Company or (B) elective contributions made on such
Participant's behalf by the Company or a Subsidiary pursuant to a qualified cash
or deferred arrangement (as defined in section 401(k) of the Code) or pursuant
to a plan maintained under section 125 of the Code.

"Basis Point" means one one-hundredth of one percent (0.01%).

"Board" means the Board of Directors of the Company

"Cash Hurdle" means, with respect to an NLTIP Performance Period or a Profit
Based RSU Performance Period, the dollar amount specified by the Committee as
the Cash Hurdle with respect to such Performance Period as provided in Section
3.1, and achievement of the Cash Hurdle means (i) in the case of an NLTIP
Performance Period, that the Company's cash flow over such Performance Period is
such that the Company's cash, cash equivalents and short term investments
(excluding restricted cash, cash equivalents and short term investments) at the
end of such Performance Period, as reflected on the regularly prepared and
publicly available balance sheet of the Company and its consolidated
subsidiaries prepared in accordance with GAAP, is equal to or greater than that
dollar amount so specified by the Committee as the Cash Hurdle for such
Performance Period, and (ii) in the case of a Profit Based RSU Performance
Period, that the Company's cash flow over the period beginning on the first day
of such Performance Period and ending on the last day of the Fiscal Year prior
to the applicable Specified Payment Date (the "Cash Hurdle Measurement Period")
is such that the Company's cash, cash equivalents and short term investments
(excluding restricted cash, cash equivalents and short term investments) at the
end of such Cash Hurdle Measurement Period, as reflected on the regularly
prepared and publicly available balance sheet of the Company and its
consolidated subsidiaries prepared in accordance with GAAP, is equal to or
greater than that dollar amount so specified by the Committee as the Cash Hurdle
for such Performance Period.

"Change in Control" shall have the same meaning as is assigned to such term
under the Incentive Plan 2000, as in effect on March 12, 2004, taking into
account amendments effected on that date.

"Code" means the Internal Revenue Code of 1986, as amended.

"Committee" means a committee of the Board comprised solely of two or more
outside directors (within the meaning of the term "outside directors" as used in
section 162(m) of the Code). Such committee shall be the Human Resources
Committee of the Board unless and until the Board designates another committee
of the Board to serve as the Committee.

"Company" means Continental Airlines, Inc., a Delaware corporation.

"Company Stock" means the Class B common stock, par value $0.01 per share, of
the Company.

"Cumulative Profit Sharing Pool" means, with respect to the last day of a Fiscal
Year in a Profit Based RSU Performance Period, the aggregate amount of the
Profit Sharing Pools, if any, for such Fiscal Year and for all prior Fiscal
Years in such Profit Based RSU Performance Period.

"Cumulative Profit Sharing Pool Target" means, with respect to a Profit Based
RSU Performance Period, the dollar amount specified by the Committee as the
Cumulative Profit Sharing Pool Target with respect to such Performance Period as
provided in Section 3.1. The Committee may set multiple levels for the
Cumulative Profit Sharing Pool Target that may apply to a single Profit Based
RSU Performance Period (and each such level is referred to herein as a
"Cumulative Profit Sharing Pool Target Level"), and the Payout Structure
relating to the Profit Based RSU Award for such Performance Period may specify
different Profit Based RSU Payment Percentages depending on the Cumulative
Profit Sharing Pool Target Level achieved. Achievement of a Cumulative Profit
Sharing Pool Target means that, as of the last day of a Fiscal Year in the
Profit Based RSU Performance Period, the Cumulative Profit Sharing Pool equals
or exceeds a Cumulative Profit Sharing Pool Target Level that has not been so
achieved as of the last day of any prior Fiscal Year in such Profit Based RSU
Performance Period (and the Cumulative Profit Sharing Pool Target shall be
deemed achieved for such Fiscal Year only with respect to the highest such
Cumulative Profit Sharing Pool Target Level so achieved for such Fiscal Year).

"Disability" or "Disabled" means, with respect to a Participant, that such
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of such Participant's employer.

"EBITDAR" means, with respect to the Company and each company in the Industry
Group and each NLTIP Performance Period, the aggregate earnings of the Company
or such company and its consolidated subsidiaries during the Performance Period,
determined prior to the charges, costs, and expenses associated with interest,
income taxes, depreciation, amortization, and aircraft rent. EBITDAR shall be
determined based on the regularly prepared and publicly available statements of
operations of the Company and each company in the Industry Group prepared in
accordance with GAAP (and if necessary to determine certain items, based on Form
41 data filed by the Company or such company with the Department of
Transportation); provided, however, that EBITDAR shall be adjusted to exclude
(i) non-operating income or expense, (ii) write-offs of assets (including
aircraft and associated parts), (iii) one-time gains or losses from the disposal
of assets, and (iv) any other item of gain, loss, or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence, in each case
under clauses (i), (ii), (iii) and (iv) as determined by the Committee in
accordance with GAAP. If the fiscal year of a company in the Industry Group is
not the calendar year, then such company's EBITDAR for an NLTIP Performance
Period shall be determined based upon the fiscal quarters of such company that
coincide with the fiscal quarters contained in such Performance Period. Further,
if a company in the Industry Group provides publicly available statements of
operations with respect to its airline business that are separate from the
statements of operations provided with respect to its other businesses, then
such company's EBITDAR shall be determined based solely upon the separately
provided statements of operations pertaining to its airline business.

"EBITDAR Margin" means, with respect to the Company and each company in the
Industry Group and each NLTIP Performance Period, the cumulative EBITDAR for the
Company or such company for such Performance Period divided by the Company's or
such company's cumulative revenues (determined on a consolidated basis based on
the regularly prepared and publicly available statements of operations of the
Company or such company prepared in accordance with GAAP) over such Performance
Period; provided, however, that, with respect to NLTIP Performance Periods
beginning on or after January 1, 2007, such cumulative revenues shall be
adjusted to exclude any item determined to be extraordinary or unusual in nature
or infrequent in occurrence as determined by the Committee in accordance with
GAAP. If the fiscal year of a company in the Industry Group is not the calendar
year, then such company's EBITDAR Margin for an NLTIP Performance Period shall
be determined based upon the fiscal quarters of such company that coincide with
the fiscal quarters contained in such Performance Period. Further, if a company
in the Industry Group provides publicly available statements of operations with
respect to its airline business that are separate from the statements of
operations provided with respect to its other businesses, then such company's
EBITDAR Margin shall be determined based solely upon the separately provided
statements of operations pertaining to its airline business.

"Eligible Employee" means any individual who is a staff vice president or more
senior officer of the Company or a Subsidiary.

"Entry EBITDAR Margin" means, with respect to each NLTIP Performance Period, the
percentage determined by calculating the simple average of the EBITDAR Margins
of the companies in the Industry Group with respect to such Performance Period.
Notwithstanding the foregoing, with respect to each NLTIP Performance Period
beginning on or after January 1, 2007, the term "Entry EBITDAR Margin" means the
percentage determined by dividing (i) the cumulative EBITDAR of all companies in
the Industry Group for such Performance Period by (ii) all such companies'
cumulative revenues (determined as provided in Section 2.1(r)) over such
Performance Period.

"Financial Performance Hurdle" means, with respect to a particular Fiscal Year,
that the Company's net income for such Fiscal Year, as set forth on its
regularly prepared and publicly available consolidated statements of operations
prepared in accordance with GAAP, is greater than $0 (or, with respect to the
first Fiscal Year under the Program, greater than $66 million).

"Fiscal Year" means each 12-consecutive month period commencing on January 1;
provided, however, that the first Fiscal Year under the Program shall be the
nine-consecutive month period commencing on April 1, 2006.

"GAAP" means United States generally accepted accounting principles,
consistently applied.

"Incentive Plan 2000" means the Continental Airlines, Inc. Incentive Plan 2000,
as amended from time to time.

"Industry Group" means, with respect to each NLTIP Performance Period, the
companies determined in accordance with the provisions of Article V for such
Performance Period.

"Market Value per Share" means, as of any specified date, the simple average of
the closing sales prices of Company Stock in the principal securities market in
which the Company Stock is then traded over the 20 most recent consecutive
Trading Days ending on the last Trading Day preceding the specified date,
adjusted appropriately by the Committee for any stock splits, stock dividends,
reverse stock splits, special dividends or other similar matters occurring
during or with respect to any relevant measurement period.

"NLTIP Performance Period" means each three-year period commencing on the first
day of a calendar year that begins on or after January 1, 2005. Notwithstanding
the foregoing, no new NLTIP Performance Period shall commence on or after the
date upon which a Change in Control occurs, unless otherwise determined by the
Committee.

"Participant" means an Eligible Employee who has received an Award under the
Program with respect to a Performance Period pursuant to Section 4.1.

"Payment Amount" (A) with respect to Stock Price Based RSU Awards means, with
respect to each Participant and each Stock Price Based RSU Performance Period
with respect to which the Stock Price Based RSU Performance Target is satisfied,
an amount equal to 100% of the RSU Value, determined as of the last day of the
relevant Stock Price Based RSU Performance Period (or, in the event of a Change
in Control, as of the date of the Change in Control, or in the event of death,
Disability or Retirement of a Participant, as of the date of such death,
Disability or Retirement), (B) with respect to NLTIP Awards means, with respect
to each Participant and each NLTIP Performance Period for which the NLTIP
Performance Target is satisfied, an amount equal to (i) such Participant's Base
Amount in effect as of the earlier of (1) the last day of such NLTIP Performance
Period, (2) the date of such Participant's death, Disability or Retirement, or
(3) the day immediately preceding the date upon which such Participant suffers a
Qualifying Event in connection with, after, or in contemplation of a Change in
Control, multiplied by (ii) the Payout Percentage applicable to such Participant
for such NLTIP Performance Period, and (C) with respect to each Profit Based RSU
Award and related Profit Based RSU Performance Period, means each amount payable
pursuant to Section 6.2(b), 6.3(b) and 6.4(b). Notwithstanding the foregoing, a
Payment Amount may be pro-rated as provided in the Program.

"Payout Percentage" means, with respect to each NLTIP Performance Period for
which the NLTIP Performance Target is satisfied:

(i) In the case of a Participant who is the Company's Chief Executive Officer as
of the earlier of (1) the last day of such Performance Period, (2) the date of
such Participant's death, Disability or Retirement, or (3) the day immediately
preceding the date upon which such Participant suffers a Qualifying Event in
connection with, after, or in contemplation of a Change in Control, 75% plus (A)
if the Company's EBITDAR Margin with respect to such Performance Period exceeds
the Entry EBITDAR Margin with respect to such Performance Period, an additional
percentage equal to (x) 25 divided by (y) the difference between the Target
EBITDAR Margin with respect to such Performance Period and the Entry EBITDAR
Margin with respect to such Performance Period (expressed in Basis Points), for
each Basis Point that the Company's EBITDAR Margin with respect to such
Performance Period exceeds the Entry EBITDAR Margin with respect to such
Performance Period, up to and including the Target EBITDAR Margin with respect
to such Performance Period, and (B) if the Company's EBITDAR Margin with respect
to such Performance Period exceeds the Target EBITDAR Margin with respect to
such Performance Period, an additional percentage equal to (x) 50 divided by (y)
the difference between the Stretch EBITDAR Margin with respect to such
Performance Period and the Target EBITDAR Margin with respect to such
Performance Period (expressed in Basis Points), for each Basis Point that the
Company's EBITDAR Margin with respect to such Performance Period exceeds the
Target EBITDAR Margin with respect to such Performance Period, up to and
including the Stretch EBITDAR Margin with respect to such Performance Period;

(ii) In the case of a Participant who is the Company's President as of the
earlier of (1) the last day of such Performance Period, (2) the date of such
Participant's death, Disability or Retirement, or (3) the day immediately
preceding the date upon which such Participant suffers a Qualifying Event in
connection with, after, or in contemplation of a Change in Control, 70% plus (A)
if the Company's EBITDAR Margin with respect to such Performance Period exceeds
the Entry EBITDAR Margin with respect to such Performance Period, an additional
percentage equal to (x) 20 divided by (y) the difference between the Target
EBITDAR Margin with respect to such Performance Period and the Entry EBITDAR
Margin with respect to such Performance Period (expressed in Basis Points), for
each Basis Point that the Company's EBITDAR Margin with respect to such
Performance Period exceeds the Entry EBITDAR Margin with respect to such
Performance Period, up to and including the Target EBITDAR Margin with respect
to such Performance Period, and (B) if the Company's EBITDAR Margin with respect
to such Performance Period exceeds the Target EBITDAR Margin with respect to
such Performance Period, an additional percentage equal to (x) 45 divided by (y)
the difference between the Stretch EBITDAR Margin with respect to such
Performance Period and the Target EBITDAR Margin with respect to such
Performance Period (expressed in Basis Points), for each Basis Point that the
Company's EBITDAR Margin with respect to such Performance Period exceeds the
Target EBITDAR Margin with respect to such Performance Period, up to and
including the Stretch EBITDAR Margin with respect to such Performance Period;

(iii) In the case of a Participant who is an Executive Vice President of the
Company as of the earlier of (1) the last day of such Performance Period, (2)
the date of such Participant's death, Disability or Retirement, or (3) the day
immediately preceding the date upon which such Participant suffers a Qualifying
Event in connection with, after, or in contemplation of a Change in Control, 50%
plus (A) if the Company's EBITDAR Margin with respect to such Performance Period
exceeds the Entry EBITDAR Margin with respect to such Performance Period, an
additional percentage equal to (x) 25 divided by (y) the difference between the
Target EBITDAR Margin with respect to such Performance Period and the Entry
EBITDAR Margin with respect to such Performance Period (expressed in Basis
Points), for each Basis Point that the Company's EBITDAR Margin with respect to
such Performance Period exceeds the Entry EBITDAR Margin with respect to such
Performance Period, up to and including the Target EBITDAR Margin with respect
to such Performance Period, and (B) if the Company's EBITDAR Margin with respect
to such Performance Period exceeds the Target EBITDAR Margin with respect to
such Performance Period, an additional percentage equal to (x) 25 divided by (y)
the difference between the Stretch EBITDAR Margin with respect to such
Performance Period and the Target EBITDAR Margin with respect to such
Performance Period (expressed in Basis Points), for each Basis Point that the
Company's EBITDAR Margin with respect to such Performance Period exceeds the
Target EBITDAR Margin with respect to such Performance Period, up to and
including the Stretch EBITDAR Margin with respect to such Performance Period;

(iv) In the case of a Participant who is a Senior Vice President of the Company
(or the President of a Subsidiary) as of the earlier of (1) the last day of such
Performance Period, (2) the date of such Participant's death, Disability or
Retirement, or (3) the day immediately preceding the date upon which such
Participant suffers a Qualifying Event in connection with, after, or in
contemplation of a Change in Control, 30% plus (A) if the Company's EBITDAR
Margin with respect to such Performance Period exceeds the Entry EBITDAR Margin
with respect to such Performance Period, an additional percentage equal to (x)
20 divided by (y) the difference between the Target EBITDAR Margin with respect
to such Performance Period and the Entry EBITDAR Margin with respect to such
Performance Period (expressed in Basis Points), for each Basis Point that the
Company's EBITDAR Margin with respect to such Performance Period exceeds the
Entry EBITDAR Margin with respect to such Performance Period, up to and
including the Target EBITDAR Margin with respect to such Performance Period, and
(B) if the Company's EBITDAR Margin with respect to such Performance Period
exceeds the Target EBITDAR Margin with respect to such Performance Period, an
additional percentage equal to (x) 20 divided by (y) the difference between the
Stretch EBITDAR Margin with respect to such Performance Period and the Target
EBITDAR Margin with respect to such Performance Period (expressed in Basis
Points), for each Basis Point that the Company's EBITDAR Margin with respect to
such Performance Period exceeds the Target EBITDAR Margin with respect to such
Performance Period, up to and including the Stretch EBITDAR Margin with respect
to such Performance Period;

(v) In the case of a Participant (other than a Participant described in any of
clauses (i), (ii), (iii) or (iv) above) who is a participant in the Annual
Executive Bonus Program as of the earlier of (1) the last day of such
Performance Period, (2) the date of such Participant's death, Disability or
Retirement, or (3) the day immediately preceding the date upon which such
Participant suffers a Qualifying Event in connection with, after, or in
contemplation of a Change in Control, 25% plus (A) if the Company's EBITDAR
Margin with respect to such Performance Period exceeds the Entry EBITDAR Margin
with respect to such Performance Period, an additional percentage equal to (x)
15 divided by (y) the difference between the Target EBITDAR Margin with respect
to such Performance Period and the Entry EBITDAR Margin with respect to such
Performance Period (expressed in Basis Points), for each Basis Point that the
Company's EBITDAR Margin with respect to such Performance Period exceeds the
Entry EBITDAR Margin with respect to such Performance Period, up to and
including the Target EBITDAR Margin with respect to such Performance Period, and
(B) if the Company's EBITDAR Margin with respect to such Performance Period
exceeds the Target EBITDAR Margin with respect to such Performance Period, an
additional percentage equal to (x) 15 divided by (y) the difference between the
Stretch EBITDAR Margin with respect to such Performance Period and the Target
EBITDAR Margin with respect to such Performance Period (expressed in Basis
Points), for each Basis Point that the Company's EBITDAR Margin with respect to
such Performance Period exceeds the Target EBITDAR Margin with respect to such
Performance Period, up to and including the Stretch EBITDAR Margin with respect
to such Performance Period;

(vi) In the case of a Participant who is designated as a Category 1 officer by
the Administrator and is not described in any of clauses (i), (ii), (iii), (iv)
or (v) above as of the earlier of (1) the last day of such Performance Period,
(2) the date of such Participant's death, Disability or Retirement, or (3) the
day immediately preceding the date upon which such Participant suffers a
Qualifying Event in connection with, after, or in contemplation of a Change in
Control, 40% plus (A) if the Company's EBITDAR Margin with respect to such
Performance Period exceeds the Entry EBITDAR Margin with respect to such
Performance Period, an additional percentage equal to (x) 15 divided by (y) the
difference between the Target EBITDAR Margin with respect to such Performance
Period and the Entry EBITDAR Margin with respect to such Performance Period
(expressed in Basis Points), for each Basis Point that the Company's EBITDAR
Margin with respect to such Performance Period exceeds the Entry EBITDAR Margin
with respect to such Performance Period, up to and including the Target EBITDAR
Margin with respect to such Performance Period, and (B) if the Company's EBITDAR
Margin with respect to such Performance Period exceeds the Target EBITDAR Margin
with respect to such Performance Period, an additional percentage equal to (x)
30 divided by (y) the difference between the Stretch EBITDAR Margin with respect
to such Performance Period and the Target EBITDAR Margin with respect to such
Performance Period (expressed in Basis Points), for each Basis Point that the
Company's EBITDAR Margin with respect to such Performance Period exceeds the
Target EBITDAR Margin with respect to such Performance Period, up to and
including the Stretch EBITDAR Margin with respect to such Performance Period;

(vii) In the case of a Participant who is designated as a Category 2 officer by
the Administrator and is not described in any of clauses (i), (ii), (iii), (iv),
(v) or (vi) above as of the earlier of (1) the last day of such Performance
Period, (2) the date of such Participant's death, Disability or Retirement, or
(3) the day immediately preceding the date upon which such Participant suffers a
Qualifying Event in connection with, after, or in contemplation of a Change in
Control, 30% plus (A) if the Company's EBITDAR Margin with respect to such
Performance Period exceeds the Entry EBITDAR Margin with respect to such
Performance Period, an additional percentage equal to (x) 10 divided by (y) the
difference between the Target EBITDAR Margin with respect to such Performance
Period and the Entry EBITDAR Margin with respect to such Performance Period
(expressed in Basis Points), for each Basis Point that the Company's EBITDAR
Margin with respect to such Performance Period exceeds the Entry EBITDAR Margin
with respect to such Performance Period, up to and including the Target EBITDAR
Margin with respect to such Performance Period, and (B) if the Company's EBITDAR
Margin with respect to such Performance Period exceeds the Target EBITDAR Margin
with respect to such Performance Period, an additional percentage equal to (x)
25 divided by (y) the difference between the Stretch EBITDAR Margin with respect
to such Performance Period and the Target EBITDAR Margin with respect to such
Performance Period (expressed in Basis Points), for each Basis Point that the
Company's EBITDAR Margin with respect to such Performance Period exceeds the
Target EBITDAR Margin with respect to such Performance Period, up to and
including the Stretch EBITDAR Margin with respect to such Performance Period;
and

(viii) In the case of a Participant who is designated as a Category 3 officer by
the Administrator and is not described in any of clauses (i), (ii), (iii), (iv),
(v), (vi) or (vii) above as of the earlier of (1) the last day of such
Performance Period, (2) the date of such Participant's death, Disability or
Retirement, or (3) the day immediately preceding the date upon which such
Participant suffers a Qualifying Event in connection with, after, or in
contemplation of a Change in Control, 15% plus (A) if the Company's EBITDAR
Margin with respect to such Performance Period exceeds the Entry EBITDAR Margin
with respect to such Performance Period, an additional percentage equal to (x) 5
divided by (y) the difference between the Target EBITDAR Margin with respect to
such Performance Period and the Entry EBITDAR Margin with respect to such
Performance Period (expressed in Basis Points), for each Basis Point that the
Company's EBITDAR Margin with respect to such Performance Period exceeds the
Entry EBITDAR Margin with respect to such Performance Period, up to and
including the Target EBITDAR Margin with respect to such Performance Period, and
(B) if the Company's EBITDAR Margin with respect to such Performance Period
exceeds the Target EBITDAR Margin with respect to such Performance Period, an
additional percentage equal to (x) 10 divided by (y) the difference between the
Stretch EBITDAR Margin with respect to such Performance Period and the Target
EBITDAR Margin with respect to such Performance Period (expressed in Basis
Points), for each Basis Point that the Company's EBITDAR Margin with respect to
such Performance Period exceeds the Target EBITDAR Margin with respect to such
Performance Period, up to and including the Stretch EBITDAR Margin with respect
to such Performance Period.

"Payout Structure" means, with respect to each Profit Based RSU Performance
Period, a Profit Based RSU Payment Percentage determined by the Committee to
apply to each Cumulative Profit Sharing Pool Target Level relating to such
Performance Period. The Payout Structure for each Profit Based RSU Performance
Period shall be determined by the Committee as provided in Section 3.1.

"Performance Period" means an NLTIP Performance Period, a Stock Price Based RSU
Performance Period or a Profit Based RSU Performance Period, as applicable or as
the context requires.

"Performance Target" means (A) with respect to an NLTIP Performance Period, that
(1) the Cash Hurdle with respect to such Performance Period has been achieved,
and (2) the Company's EBITDAR Margin with respect to such Performance Period
equals or exceeds the Entry EBITDAR Margin with respect to such Performance
Period (clauses (A)(1) and (2) together, the "NLTIP Performance Target"), (B)
with respect to a Stock Price Based RSU Performance Period, that the Market
Value per Share at any date during the Performance Period has been equal to or
greater than the Target Price with respect to such Performance Period (clause
(B), the "Stock Price Based RSU Performance Target"), or (C) with respect to a
Profit Based RSU Performance Period, that, as of the last day of a Fiscal Year
in such Performance Period, (1) the Financial Performance Hurdle for such Fiscal
Year has been achieved, and (2) the Cumulative Profit Sharing Pool Target for
such Performance Period has been achieved (clauses (C)(1) and (2) together, the
"Profit Based RSU Performance Target").

"Pre-tax Net Income" means, with respect to each Fiscal Year, the consolidated
income before taxes but after minority interest (as computed using net income
(loss) before taxes) of the Company for such Fiscal Year in accordance with
GAAP, as shown on the Company's consolidated statements of operations for such
Fiscal Year, but calculated (i) excluding any unusual or non-recurring items in
accordance with GAAP and (ii) prior to any costs associated with executive
incentive compensation (defined as incentive compensation for executives of the
Company with performance targets determined by the Committee), in each case as
determined by the Committee; provided, however, Pre-tax Net Income with respect
to the first Fiscal Year under the Program shall be calculated using the
Company's consolidated statements of operations for the three quarters ended
December 31, 2006 and adjusted by reducing Pre-tax Net Income for the first
Fiscal Year by $31 million. Notwithstanding the foregoing, in no event shall the
Pre-tax Net Income for a Fiscal Year be less than $0 for purposes of the
Program.

"Profit Based RSU Payment Percentage" means, with respect to each Profit Based
RSU Performance Period, the percentage of the RSUs subject to the related Profit
Based RSU Award for which payments may be made under the Program upon
achievement of a particular Cumulative Profit Sharing Pool Target Level relating
to such Performance Period. The Profit Based RSU Payment Percentages for a
Profit Based RSU Performance Period shall be determined by the Committee in
connection with the Committee's determination of the Payout Structure for such
Performance Period.

"Profit Based RSU Performance Period" means: (i) as to the first Profit Based
RSU Performance Period under the Program, the period commencing on April 1, 2006
and ending on December 31, 2009, and (ii) each other period specified by the
Committee as provided in Section 3.1 that consists of one or more consecutive
Fiscal Years that begin on or after January 1, 2007.

"Profit Sharing Pool" means, with respect to each Fiscal Year, the "Annual Award
Pool" for such Fiscal Year determined under (and based on the definition of such
term set forth in) the Company's Enhanced Profit Sharing Plan as in effect on
February 23, 2007, taking into account amendments effected on that date (the
"EPSP"); provided, however, that (A) any Minor Pool (as defined in the EPSP)
with respect to a Fiscal Year that ended prior to the beginning of any Profit
Based RSU Performance Period shall not be included in the Profit Sharing Pool
with respect to a Fiscal Year in such Performance Period and (B) for the Fiscal
Year beginning on April 1, 2006, the Profit Sharing Pool for such Fiscal Year
shall be the same as the Annual Award Pool under the EPSP for the 12-month
period ending on December 31, 2006 (disregarding any Minor Pool to the extent
provided in clause (A) of this paragraph), except that such Annual Award Pool
shall be determined under the EPSP based on Pre-tax Net Income for such Fiscal
Year determined under the Program reduced by an additional $1 million (in lieu
of "Pre-tax Net Income" (as defined under the EPSP) for the 12-month period
ending on December 31, 2006).

"Program" means this Continental Airlines, Inc. Long Term Incentive and RSU
Program, as amended from time to time.

"Qualifying Event" means, with respect to a Participant, the termination of such
Participant's employment with the Company under circumstances which would permit
such Participant to receive a Termination Payment or Monthly Severance Amount
(as such terms are defined in such Participant's employment agreement), or
similar payment, pursuant to any contract of employment between such Participant
and the Company or any Subsidiary.

"Retirement," "Retires" or "Retired" means retirement of a Participant from
employment with the Company pursuant to the provisions of the Continental
Retirement Plan, as amended from time to time.

"RSUs" means the method of denominating Profit Based RSU Awards and Stock Price
Based RSU Awards, which shall be granted in whole numbers and which are
denominated in Company Stock for purposes of Incentive Plan 2000. The number of
RSUs subject to an outstanding Profit Based RSU Award or Stock Price Based RSU
Award shall be subject to appropriate adjustment by the Committee for any stock
splits, stock dividends, reverse stock splits, special dividends or other
similar matters relating to Company Stock occurring after the date of grant of
such Award and during or with respect to the applicable Performance Period.

"RSU Value" of a Stock Price Based RSU Award, as of a specified date, means the
dollar amount calculated by multiplying the number of RSUs subject to the Stock
Price Based RSU Award as of the specified date times the Market Value per Share
as of the specified date.

"Specified Payment Date" means:

(i) If a Profit Based RSU Performance Target is achieved for the first Profit
Based RSU Performance Period as of the last day of the Fiscal Year that ends on
December 31, 2006, then (A) with respect to a payment under Section 6.2(b)(i)
for such Fiscal Year, the first day of the 15th month following the end of such
Fiscal Year, (B) with respect to a payment under Section 6.2(b)(ii) for such
Fiscal Year, the first day of the 27th month following the end of such Fiscal
Year, and (C) with respect to a payment under Section 6.2(b)(iii) for such
Fiscal Year, the first day of the 39th month following the end of such Fiscal
Year; and

(ii) If a Profit Based RSU Performance Target is achieved for any Profit Based
RSU Performance Period as of the last day of a Fiscal Year that ends after
December 31, 2006, then (A) with respect to a payment under Section 6.2(b)(i)
for such Fiscal Year, the first day of the 3rd month following the end of such
Fiscal Year, (B) with respect to a payment under Section 6.2(b)(ii) for such
Fiscal Year, the first day of the 15th month following the end of such Fiscal
Year, and (C) with respect to a payment under Section 6.2(b)(iii) for such
Fiscal Year, the first day of the 27th month following the end of such Fiscal
Year.

With respect to each Fiscal Year during a Profit Based RSU Performance Period
for which a Profit Based RSU Performance Target is achieved, the Specified
Payment Date referred to in clause (i)(A) and (ii)(A) above, as applicable, is
referred to herein as the "First Specified Payment Date," the Specified Payment
Date referred to in clause (i)(B) and (ii)(B) above, as applicable, is referred
to herein as the "Second Specified Payment Date," and the Specified Payment Date
referred to in clause (i)(C) and (ii)(C) above, as applicable, is referred to
herein as the "Third Specified Payment Date." Notwithstanding the foregoing, a
Specified Payment Date may be deferred as provided in Section 6.2(b).

"Stock Price Based RSU Performance Period" means the period commencing on April
1, 2004 and ending on December 31, 2007.

"Stretch EBITDAR Margin" means, with respect to an NLTIP Performance Period, the
percentage determined by the Committee to be the Stretch EBITDAR Margin with
respect to such Performance Period as provided in Section 3.1 hereof, which
shall be expressed as the Target EBITDAR Margin plus that number of Basis Points
determined by the Committee as provided in Section 3.1.

"Subsidiary" for purposes of participation in the Program means any entity
(other than the Company) with respect to which the Company, directly or
indirectly through one or more other entities, owns equity interests possessing
50 percent or more of the total combined voting power of all equity interests of
such entity (excluding voting power that arises only upon the occurrence of one
or more specified events).

"Target EBITDAR Margin" means, with respect to an NLTIP Performance Period, the
percentage determined by the Committee to be the Target EBITDAR Margin with
respect to such Performance Period as provided in Section 3.1 hereof, which
shall be expressed as the Entry EBITDAR Margin plus that number of Basis Points
determined by the Committee as provided in Section 3.1.

"Target Price" with respect to a Stock Price Based RSU Performance Period means
the dollar value per share of Company Stock specified by the Committee as the
Target Price for such Stock Price Based RSU Performance Period as provided in
Section 3.1, which Target Price shall be appropriately adjusted by the Committee
for any stock splits, stock dividends, reverse splits, special dividends or
other similar events occurring during or with respect to the Stock Price Based
RSU Performance Period.

"Trading Day" means a day during which trading in securities generally occurs in
the principal securities market in which Company Stock is traded.

2.2

Number, Gender, Headings, and Periods of Time. Wherever appropriate herein,
words used in the singular shall be considered to include the plural, and words
used in the plural shall be considered to include the singular. The masculine
gender, where appearing in the Program, shall be deemed to include the feminine
gender. The headings of Articles, Sections, and Paragraphs herein are included
solely for convenience. If there is any conflict between such headings and the
text of the Program, the text shall control. All references to Articles,
Sections, and Paragraphs are to the Program unless otherwise indicated. Any
reference in the Program to a period or number of days, weeks, months, or years
shall mean, respectively, calendar days, calendar weeks, calendar months, or
calendar years unless expressly provided otherwise.



III. ADMINISTRATION

3.1

Administration by the Administrator. The Program shall be administered by the
Administrator, so that (i) Awards made to, and the administration (or
interpretation of any provision) of the Program as it relates to, any person who
is subject to Section 16, shall be made or effected by the Committee, and (ii)
Awards made to, and the administration (or interpretation of any provision) of
the Program as it relates to, any person who is not subject to Section 16, shall
be made or effected by the Chief Executive Officer of the Company (or, if the
Chief Executive Officer is not a director of the Company, the Committee), unless
the Program specifies that the Committee shall take specific action (in which
case such action may only be taken by the Committee) or the Committee (as to any
Award described in this clause (ii) or the administration or interpretation of
any specific provision of the Program) specifies that it shall serve as
Administrator. The action of a majority of the members of the Committee will be
the act of the Committee.



The Committee may from time to time in its discretion establish in writing for
purposes of the Program a Profit Based RSU Performance Period that consists of
one or more consecutive Fiscal Years. The Committee shall, promptly upon
adoption of the Program in the case of all Performance Periods commencing on
April 1, 2004, and within 90 days after the first day of each Performance Period
commencing on or after January 1, 2005 (but in no event after the date required
for a performance goal to be considered preestablished under Section 162(m) of
the Code), establish in writing for purposes of the Program: (i) for NLTIP
Awards, the applicable Target EBITDAR Margin and Stretch EBITDAR Margin (such
that at all times the Stretch EBITDAR Margin shall be higher than the Target
EBITDAR Margin, which in turn shall be higher than the Entry EBITDAR Margin) and
the Cash Hurdle for each such Performance Period, (ii) for Stock Price Based RSU
Awards, the applicable Target Price for each such Performance Period, and (iii)
for Profit Based RSU Awards, the Cash Hurdle, the Cumulative Profit Sharing Pool
Target Levels (including the Cumulative Profit Sharing Pool Target Level that
shall apply for purposes of Section 6.4(b)) and the related Payout Structure for
such Performance Period.

3.2

Powers of the Administrator. The Administrator shall supervise the
administration and enforcement of the Program according to the terms and
provisions hereof and shall have the sole discretionary authority and all of the
powers necessary to accomplish these purposes. The Administrator (which shall be
limited solely to the Committee with respect to clauses (e), (f), (g), (h), (i)
and (j) below and as described in clause (c) below) shall have all of the powers
specified for it under the Program, including, without limitation, the power,
right, or authority: (a) to designate an Eligible Employee as a Participant with
respect to a Performance Period at any time prior to the last day of such
period, (b) from time to time to establish rules and procedures for the
administration of the Program, which are not inconsistent with the provisions of
the Program or the Incentive Plan 2000, and any such rules and procedures shall
be effective as if included in the Program, (c) to construe in its discretion
all terms, provisions, conditions and limitations of the Program and any Award,
and to determine the number of RSUs subject to a Profit Based RSU Award or a
Stock Price Based RSU Award to a Participant (which determination with respect
to any person who is subject to Section 16 shall be made only by the Committee),
(d) to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Program in such manner and to such extent
as the Administrator shall deem appropriate, (e) to determine the Target Price,
the Target EBITDAR Margin, the Stretch EBITDAR Margin, and the Cumulative Profit
Sharing Pool Target Levels with respect to each relevant Performance Period, (f)
to determine the Cash Hurdle for each relevant Performance Period, (g) to
determine the Payout Structure for each Profit Based RSU Award, (h) to make
determinations as to whether the Performance Targets for the various Performance
Periods were satisfied, (i) to make determinations as to whether the Cash
Hurdles for the various Profit Based RSU Performance Periods were satisfied, (j)
to certify in writing, prior to the payment of any amount under the Program with
respect to a Performance Period, whether the Performance Targets relating to
such Performance Period and any other material terms of the Program have in fact
been satisfied, and (k) to make all other determinations necessary or advisable
for the administration of the Program. The Administrator may correct any defect
or supply any omission or reconcile any inconsistency in the Program or in any
Award or Award Notice in the manner and to the extent it shall deem expedient to
carry it into effect.



3.3

Administrator Decisions Conclusive; Standard of Care. The Administrator shall,
in its sole discretion exercised in good faith (which, for purposes of this
Section 3.3, shall mean the application of reasonable business judgment), make
all decisions and determinations and take all actions necessary in connection
with the administration of the Program. All such decisions, determinations, and
actions by the Administrator shall be final, binding, and conclusive upon all
persons. However, in the event of any conflict in any such determination as
between the Committee and the Chief Executive Officer of the Company, each
acting in its or his capacity as Administrator of the Plan, the determination of
the Committee shall be conclusive. The Administrator shall not be liable for any
action or determination taken or made in good faith or upon reliance in good
faith on the records of the Company or information presented to the
Administrator by the Company's officers, employees, or other persons (including
the Company's outside auditors) as to matters the Administrator reasonably
believes are within such other person's professional or expert competence. If a
Participant disagrees with any decision, determination, or action made or taken
by the Administrator, then the dispute will be limited to whether the
Administrator has satisfied its duty to make such decision or determination or
take such action in good faith. No liability whatsoever shall attach to or be
incurred by any past, present or future stockholders, officers or directors, as
such, of the Company or any of its Subsidiaries, under or by reason of the
Program or the administration thereof, and each Participant, in consideration of
receiving benefits and participating hereunder, expressly waives and releases
any and all claims relating to any such liability.



IV. PARTICIPATION AND AWARD NOTICES

4.1

Participation. Each individual who is an Eligible Employee on the first day of a
Performance Period shall automatically be a Participant and receive an Award
with respect to such Performance Period, unless otherwise determined by the
Administrator prior to the first day of the relevant Performance Period. NLTIP
Awards shall be made with respect to NLTIP Performance Periods, Profit Based RSU
Awards shall be made with respect to Profit Based RSU Performance Periods, and
Stock Price Based RSU Awards shall be made with respect to Stock Price Based RSU
Performance Periods. Each individual who becomes an Eligible Employee after the
first day of a Performance Period shall become a Participant and receive an
Award with respect to such Performance Period only if such individual is
selected prior to the last day of such Performance Period by the Administrator
in its sole discretion for participation in the Program with respect to such
Performance Period. Unless otherwise determined by the Administrator, Payment
Amounts with respect to a Stock Price Based RSU Award or an NLTIP Award for an
individual who becomes a Participant with respect to such Award after the first
day of the related Performance Period shall be pro-rated based on a fraction,
the numerator of which is (except as otherwise provided in Section 6.3 or
Section 6.4) the number of days during the period beginning on the date of such
Participant's commencement of participation in the Program for such Performance
Period and ending on the last day of such Performance Period, and the
denominator of which is the total number of days in such Performance Period. In
addition, unless otherwise determined by the Administrator, Payment Amounts
under Section 6.2(b) with respect to an individual who becomes a Participant
with respect to a Profit Based RSU Performance Period after the first day of
such Performance Period shall be pro-rated based on a fraction, the numerator of
which is (except as otherwise provided in Section 6.3) the number of days during
the period beginning on the date of such Participant's commencement of
participation in the Program for such Performance Period and ending on the date
of the applicable payment under Section 6.2(b), and the denominator of which is
(except as otherwise provided in Section 6.3) the number of days in the period
beginning on the first day of the relevant Profit Based RSU Performance Period
and ending on the date of the applicable payment under Section 6.2(b).



4.2

Award Notices. The Company shall provide an Award Notice to each Eligible
Employee who becomes a Participant with respect to a Performance Period within
90 days after such Eligible Employee becomes such a Participant. With respect to
Profit Based RSU Awards and Stock Price Based RSU Awards to a Participant, the
Administrator shall determine in each case the number of RSUs subject to the
Award as of the date of grant of the Award. Each Award Notice with respect to a
Profit Based RSU Award shall specify (a) the Performance Period to which the
Award relates, (b) the applicable Cumulative Profit Sharing Pool Target Levels
and Cash Hurdle, (c) the number of RSUs subject to the Award as of the date of
grant of the Award, and (d) the Payout Structure applicable to the Award. Each
Award Notice with respect to a Stock Price Based RSU Award shall specify (i) the
Performance Period to which the Award relates, (ii) the applicable Target Price,
and (iii) the number of RSUs subject to the Award as of the date of grant of the
Award. Each Award Notice with respect to an NLTIP Award shall specify (A) the
Performance Period to which the Award relates, (B) the applicable Cash Hurdle,
Target EBITDAR Margin and Stretch EBITDAR Margin, and (C) the applicable Payout
Percentages set forth in Section 2.1(dd) hereof with respect to the Participant
applicable upon the date of grant of the Award.



V. INDUSTRY GROUP

5.1

Initial Designation. The Industry Group shall consist of Alaska Air Group, Inc.,
AMR Corporation, Delta Air Lines, Inc., Northwest Airlines Corporation,
Southwest Airlines Co., UAL Corporation, and US Airways Group, Inc.; provided,
however, that (a) within 90 days after the first day of each NLTIP Performance
Period, the Committee may in its discretion add any United States certificated
scheduled mainline air carrier to, or remove any such company from, the Industry
Group for such Performance Period and (b) the Industry Group for each NLTIP
Performance Period shall be subject to adjustment as provided in Section 5.2.



5.2

Adjustments to the Industry Group During an NLTIP Performance Period. Except as
provided in clause (a) of the proviso to Section 5.1, no company shall be added
to, or removed from, the Industry Group for an NLTIP Performance Period during
such period; provided, however, that a company shall be removed from the
Industry Group for an NLTIP Performance Period if (a) during such period, (i)
such company ceases to maintain publicly available statements of operations
prepared in accordance with GAAP, (ii) such company is not the surviving entity
in any merger, consolidation, or other non-bankruptcy reorganization (or
survives only as a subsidiary of an entity other than a previously wholly owned
subsidiary of such company), (iii) such company sells, leases, or exchanges all
or substantially all of its assets to any other person or entity (other than a
previously wholly owned subsidiary of such company), or (iv) such company is
dissolved and liquidated, or (b) more than 20% of such company's revenues
(determined on a consolidated basis based on the regularly prepared and publicly
available statements of operations of such company prepared in accordance with
GAAP) for any fiscal year of such company that ends during such Performance
Period are attributable to the operation of businesses other than such company's
airline business and such company does not provide publicly available statements
of operations with respect to its airline business that are separate from the
statements of operations provided with respect to its other businesses.



VI. AWARD PAYMENTS

6.1

Determinations and Certification by the Committee. As soon as administratively
feasible after the end of each NLTIP Performance Period and Stock Price Based
RSU Performance Period, and as soon as administratively feasible after the end
of each Fiscal Year in a Profit Based RSU Performance Period, as the case may
be, the Committee shall determine whether the applicable Performance Target for
such Performance Period has been met (including, with respect to a Profit Based
RSU Performance Period, the Cumulative Profit Sharing Pool Target Level, if any,
that has been achieved) and whether any other material terms relating to the
payment of the related Awards have been satisfied. As soon as administratively
feasible on or before each Specified Payment Date under Section 6.2(b), the
Committee shall determine whether the Cash Hurdle for any Cash Hurdle
Measurement Period related to such date has been met. The Committee's
determination as to whether the applicable Performance Target for a Performance
Period, the Cash Hurdle for a Cash Hurdle Measurement Period and any other
material terms relating to the payment of the related Awards have been satisfied
shall be certified by the Committee in writing and delivered to the Secretary of
the Company. For purposes of the preceding sentence, approved minutes of the
Committee meeting in which the certification is made shall be treated as a
written certification. Notwithstanding the foregoing, each written certification
by the Committee under this Section 6.1 shall be made by a date which will
permit the Company to comply with the time of payment requirements of Sections
6.2 and 6.3 (after giving effect to the provisions of Section 6.7).



6.2

Eligibility for Payment of Awards. Subject to the delayed payment restrictions
of Section 6.6, payments with respect to Awards shall be made as follows:



(a) NLTIP Awards and Stock Price Based RSU Awards. Upon the Committee's written
certification in accordance with Section 6.1 that the applicable NLTIP
Performance Target for an NLTIP Performance Period or the applicable Stock Price
Based RSU Performance Target for a Stock Price Based RSU Performance Period and
any other material terms relating to the payment of the related Awards have been
satisfied, each Participant who has received an Award with respect to the
relevant Performance Period for which the related Performance Target and other
material terms have been satisfied, who has remained continuously employed by
the Company from the date he or she received such Award until the last day of
such Performance Period and who has not surrendered such Award to the Company
shall be entitled to the Payment Amount applicable to such Participant's Award
for such Performance Period. Except as provided in Section 6.3(a) and Section
6.4(a), if a Participant's employment with the Company terminates for any reason
whatsoever prior to the last day of an NLTIP Performance Period or Stock Price
Based RSU Performance Period, then such Participant shall not be entitled to
receive any payment under the Program with respect to his or her Award for such
Performance Period, unless otherwise determined by the Administrator or
otherwise provided in the Participant's employment agreement with the Company.
Payment of the amount to which a Participant becomes entitled pursuant to this
Section 6.2(a) shall be made by the Company on or before (i) in the case of an
NLTIP Award, the 15th day of the third calendar month following the end of the
applicable Performance Period, and (ii) in the case of a Stock Price Based RSU
Award, the last day of the first calendar month following the end of the
applicable Performance Period.

(b) Profit Based RSU Awards. If the Committee certifies in writing in accordance
with Section 6.1 that a Profit Based RSU Performance Target has been achieved as
of the last day of a Fiscal Year in a Profit Based RSU Performance Period, then
each Participant who has received an Award with respect to such Performance
Period for which the related Performance Target and other material terms
(including the relevant Cash Hurdle for the Cash Hurdle Measurement Period) have
been satisfied shall receive the following payments with respect to the
achievement of such Performance Target as of the last day of such Fiscal Year,
provided that such Participant remains continuously employed by the Company from
the date he or she received such Award until the date of payment specified
below:

(i) on the First Specified Payment Date for such Fiscal Year, a payment in an
amount equal to (A) one third of the number of RSUs subject to such Award as of
such Specified Payment Date multiplied by (B) the Profit Based RSU Payment
Percentage applicable to the Cumulative Profit Sharing Pool Target Level
achieved at the end of such Fiscal Year multiplied by (C) the Market Value per
Share as of such First Specified Payment Date;

(ii) on the Second Specified Payment Date for such Fiscal Year, a payment in an
amount equal to (A) one third of the number of RSUs subject to such Award as of
such Specified Payment Date multiplied by (B) the Profit Based RSU Payment
Percentage applicable to the Cumulative Profit Sharing Pool Target Level
achieved at the end of such Fiscal Year multiplied by (C) the Market Value per
Share as of such Second Specified Payment Date; and

(iii) on the Third Specified Payment Date for such Fiscal Year, a payment in an
amount equal to (A) one third of the number of RSUs subject to such Award as of
such Specified Payment Date multiplied by (B) the Profit Based RSU Payment
Percentage applicable to the Cumulative Profit Sharing Pool Target Level
achieved at the end of such Fiscal Year multiplied by (C) the Market Value per
Share as of such Third Specified Payment Date.

Notwithstanding the foregoing, if the Cash Hurdle for the relevant Profit Based
RSU Performance Period has not been achieved as of an applicable Specified
Payment Date set forth above and been certified by the Committee in writing in
accordance with Section 6.1, then such Specified Payment Date shall be deferred
and shall be deemed to occur on the next annual anniversary date of the original
Specified Payment Date for which the Committee certifies in writing in
accordance with Section 6.1 that such Cash Hurdle was achieved; provided,
however, that if such Cash Hurdle is not so achieved on or before the first day
of the 87th month following the end of the Fiscal Year to which such Specified
Payment Date relates (or if such Cash Hurdle is not so achieved on or before the
first day of the 99th month following the end of the Fiscal Year if such
Specified Payment Date relates to the Fiscal Year ending on December 31, 2006),
then no payment shall be made under this Section 6.2(b) for such Specified
Payment Date with respect to the related Profit Based RSU Award. Except as
provided in Section 6.3(b) and Section 6.4(b), if a Participant's employment
with the Company terminates for any reason whatsoever prior to a payment date
specified in this Section 6.2(b), then such Participant shall not be entitled to
receive any payment with respect to his or her Profit Based RSU Award for such
payment date or for any subsequent payment date, unless otherwise determined by
the Administrator or otherwise provided in the Participant's employment
agreement with the Company.

6.3

Death, Disability or Retirement.



(a) NLTIP Awards and Stock Price Based RSU Awards. Except as provided in Section
6.4(a) and except as specifically provided in a Participant's employment
agreement or retirement agreement with the Company, if during an NLTIP
Performance Period or a Stock Price Based RSU Performance Period with respect to
which a Participant has received an Award, such Participant dies or becomes
Disabled or Retires, then as to such Participant only (i) the Administrator,
with respect to each Stock Price Based RSU Performance Period that began prior
to the date of such Participant's death, Disability or Retirement and which has
not ended as of such date, shall as promptly as practicable determine whether
the Market Value per Share at any date during such Performance Period that is on
or before the date of such death, Disability or Retirement has been equal to or
greater than the Target Price with respect to such Performance Period (in which
case the Stock Price Based RSU Performance Target shall be deemed to have been
met, as to such Participant only), (ii) the Administrator, with respect to each
NLTIP Performance Period that began prior to the date of such Participant's
death, Disability or Retirement and which has not ended as of such date, shall
as promptly as practicable determine (based on publicly available data with
respect to each NLTIP Performance Period that began prior to the date of such
Participant's death, Disability or Retirement and which has not ended as of such
date) the Company's EBITDAR Margin and the Entry EBITDAR Margin through the most
recent practicable date and the Company's cash flow through the most recent
practicable date, and the Company's resulting cash, cash equivalents and short
term investments, excluding restricted cash, cash equivalents and short term
investments at the most recent practicable date, and shall determine, based on
such data and publicly available data with respect to the companies contained in
the Industry Group (and, if deemed appropriate by the Administrator, annualizing
or otherwise making assumptions with respect to any relevant data), whether the
Company has achieved the relevant NLTIP Performance Target through such most
recent practicable date (and if so, the NLTIP Performance Target shall be deemed
to have been met, as to such Participant only), and (iii) the provisions of
Sections 6.1 and 6.2(a) shall cease to apply with respect to each such
Performance Period. Except as provided in Section 6.4(a) and except as
specifically provided in a Participant's employment agreement or retirement
agreement with the Company, with respect to each such Stock Price Based RSU
Performance Period that began prior to the date of such Participant's death,
Disability or Retirement and which has not ended as of such date that the Market
Value per Share has been equal to or greater than the Target Price with respect
to such Performance Period as described in clause (i) of the preceding sentence,
such Participant (or, in the case of death, such Participant's estate) shall (A)
receive a payment from the Company, within five business days after the
determination by the Administrator referred to in clause (i) of the foregoing
sentence (but in no event later than March 15 of the calendar year following the
calendar year in which occurred the Participant's death, Disability or
Retirement), equal to the relevant Payment Amount applicable to such
Participant's Stock Price Based RSU Award for such Stock Price Based RSU
Performance Period, and (B) not be entitled to any additional payment under the
program with respect to such Stock Price Based RSU Performance Period, and with
respect to each NLTIP Performance Period that began prior to the date of such
Participant's death, Disability or Retirement and which has not ended as of such
date with respect to which the NLTIP Performance Target has been satisfied in
the manner described in clause (ii) of the preceding sentence, such Participant
(or, in the case of death, such Participant's estate) shall (A) receive a
payment from the Company, within five business days after the determination by
the Administrator referred to in clause (ii) of the foregoing sentence (but in
no event later than March 15 of the calendar year following the calendar year in
which occurred the Participant's death, Disability or Retirement), equal to the
relevant Payment Amount applicable to such Participant's NLTIP Award for such
NLTIP Performance Period multiplied by a fraction, the numerator of which is the
number of days during the period beginning on the date of such Participant's
commencement of participation in the Program for such NLTIP Performance Period
and ending on the date such Participant died, became Disabled or Retired, and
the denominator of which is the number of days in the entire NLTIP Performance
Period, and (B) not be entitled to any additional payment under the Program with
respect to such NLTIP Performance Period.

(b) Profit Based RSU Awards. Except as provided in Section 6.4(b) and except as
specifically provided in a Participant's employment agreement or retirement
agreement with the Company, if during a Profit Based RSU Performance Period with
respect to which a Participant has received an Award (or after such Performance
Period has ended but prior to the date such Participant has received all
payments to which such Participant may have otherwise been entitled to under
Section 6.2(b) if such Participant had continued to be employed by the Company),
such Participant dies or becomes Disabled or Retires, then, as to such
Participant only, such Participant shall receive payments in the amounts and at
the times specified in Section 6.2(b) determined as if such Participant had
remained continuously employed by the Company until the applicable payment date,
except that:

(i) each such payment shall be multiplied by a fraction, the numerator of which
is the number of days during the period beginning on the date of such
Participant's commencement of participation in the Program for the relevant
Profit Based RSU Performance Period and ending on the date such Participant
died, became Disabled or Retired, and the denominator of which is the number of
days in the period beginning on the first day of the relevant Profit Based RSU
Performance Period and ending on the date of the applicable payment under
Section 6.2(b); and

(ii) no payments shall be made to or for the benefit of such Participant with
respect to any Profit Based RSU Performance Target that is achieved with respect
to a Fiscal Year that begins after the date of such Participant's death,
Disability or Retirement.

Notwithstanding the foregoing, except as specifically provided in a
Participant's employment agreement or retirement agreement with the Company, (A)
if a Change in Control occurs after the date of such Participant's death,
Disability or Retirement, then each payment to which such Participant may still
be entitled to pursuant to the preceding provisions of this Section 6.3(b) as of
the date of such Change in Control that has not previously been paid to such
Participant shall be paid to such Participant within five business days after
the date of such Change in Control, and (B) each such payment shall be
determined in the manner described in such provisions, except that (x) the
denominator of the fraction described in clause (i) above shall be determined
based upon the earliest date such payment could have otherwise been paid under
Section 6.2(b) and (y) the amount of such payment shall be based on the Market
Value per Share as of the date of such Change in Control (rather than as of the
date specified in Section 6.2(b)).

6.4

Change in Control.



(a) NLTIP Awards and Stock Price Based RSU Awards. Upon the occurrence of a
Change in Control, with respect to each Participant who is employed by the
Company on the day immediately preceding the date of such Change in Control (or
whose employment is terminated in connection therewith or in contemplation
thereof), (i) the NLTIP Performance Targets and the Stock Price Based RSU
Performance Targets, including achievement of the Stretch EBITDAR Margin, for
each relevant Performance Period that began prior to the date of such Change in
Control and which has not ended as of such date shall be deemed to have been
satisfied, and (ii) the provisions of Sections 6.1, 6.2(a) and 6.3(a) shall
cease to apply with respect to each such Performance Period.

If a Change in Control occurs and thereafter (or in connection therewith or in
contemplation thereof) during a Stock Price Based RSU Performance Period
described in the first paragraph of this Section 6.4(a) a Participant who has
received a Stock Price Based RSU Award with respect to such Stock Price Based
RSU Performance Period suffers a Qualifying Event or subsequent to the Change in
Control dies, becomes Disabled, or Retires, then, with respect to each such
Stock Price Based RSU Performance Period, such Participant (or, in the case of
death, such Participant's estate) shall (i) within five business days after the
occurrence of the Qualifying Event, death, Disability or Retirement, receive a
payment from the Company equal to the Payment Amount applicable to such
Participant's Stock Price Based RSU Award for such Stock Price Based RSU
Performance Period, and (ii) not be entitled to any additional payment under the
Program with respect to such Stock Price Based RSU Performance Period.

If a Change in Control occurs during an NLTIP Performance Period, then, on or
before the Applicable Payment Date (as defined below) following the end of each
calendar year in such NLTIP Performance Period ending on or after the date of
such Change in Control, each Retirement Eligible Participant (as defined below)
with respect to such calendar year who has received an NLTIP Award with respect
to such NLTIP Performance Period shall receive a payment from the Company equal
to (i) the Payment Amount applicable to such Participant's NLTIP Award for such
NLTIP Performance Period (determined as if such Participant had Retired on the
last day of such calendar year) multiplied by a fraction, the numerator of which
is the number of days during the period beginning on the date of such
Participant's commencement of participation in the Program for such NLTIP
Performance Period and ending on the last day of such calendar year, and the
denominator of which is the number of days in the entire NLTIP Performance
Period, minus (ii) the aggregate payments, if any, made to such Participant
pursuant to this paragraph with respect to prior calendar years. For purposes of
the preceding sentence, (A) the "Applicable Payment Date" with respect to a
calendar year shall mean the fifteenth day of the third calendar month following
the end of such year (or, in the case of the last calendar year in an NLTIP
Performance Period, such term shall mean the fifth business day after the end of
such year), and (B) a Participant shall be considered a "Retirement Eligible
Participant" with respect to a calendar year if such Participant was eligible to
Retire during such year and did not suffer a Qualifying Event, die, become
Disabled or Retire during such year.

If a Change in Control occurs and thereafter (or in connection therewith or in
contemplation thereof) during an NLTIP Performance Period described in the first
paragraph of this Section 6.4(a) a Participant who has received an NLTIP Award
with respect to such NLTIP Performance Period suffers a Qualifying Event or
subsequent to the Change in Control dies, becomes Disabled, or Retires, then,
with respect to each such NLTIP Performance Period, such Participant (or, in the
case of death, such Participant's estate) shall (i) within five business days
after the occurrence of the Qualifying Event, death, Disability or Retirement,
receive a payment from the Company equal to (A) the Payment Amount applicable to
such Participant's NLTIP Award for such NLTIP Performance Period multiplied by a
fraction, the numerator of which is the number of days during the period
beginning on the date of such Participant's commencement of participation in the
Program for such NLTIP Performance Period and ending on the date such
Participant died, became Disabled, Retired or suffered the Qualifying Event, and
the denominator of which is the number of days in the entire NLTIP Performance
Period, minus (B) the aggregate payments, if any, made or payable to such
Participant pursuant to the third paragraph of this Section 6.4(a) with respect
to calendar years that ended prior to the date of such Participant's Qualifying
Event, death, Disability or Retirement, and (ii) not be entitled to any
additional payment under the Program with respect to such NLTIP Performance
Period (other than any unpaid amount owed to such Participant pursuant to the
third paragraph of this Section 6.4(a) with respect to a calendar year that
ended prior to the date of such Participant's Qualifying Event, death,
Disability or Retirement).

If a Change in Control occurs and a Participant who has received an Award with
respect to an NLTIP Performance Period or a Stock Price Based RSU Performance
Period described in the first paragraph of this Section 6.4(a) did not die,
become Disabled, Retire or suffer a Qualifying Event during such Performance
Period and such Participant remained continuously employed by the Company from
the date he or she received such Award until the last day of such Performance
Period, then, with respect to each such Performance Period, such Participant
shall receive a payment from the Company within five business days after the
last day of such Performance Period in an amount equal to (i) the Payment Amount
applicable to such Participant's Award for such Performance Period, minus (ii)
in the case of an Award with respect to an NLTIP Performance Period, the
aggregate payments, if any, made or payable to such Participant pursuant to the
third paragraph of this Section 6.4(a) with respect to such Award.

(b) Profit Based RSU Awards. Upon the occurrence of a Change in Control, (i) the
Cash Hurdle for each Profit Based RSU Performance Period that began prior to the
date of such Change in Control and for which a potential for payment under
Sections 6.2(b) or 6.3(b) exists as of the date of such Change in Control shall
be deemed to have been satisfied, and (ii) the Profit Based RSU Performance
Targets for each Profit Based RSU Performance Period that began prior to the
date of such Change in Control and which has not ended as of such date shall be
deemed to have been satisfied for the Fiscal Year in which the Change in Control
occurs at the Cumulative Profit Sharing Pool Target Level specified by the
Committee for purposes of this Section 6.4(b) at the time of grant of the
related Award (provided that this clause (ii) shall not be applicable with
respect to any such Profit Based RSU Performance Period if such Profit Based RSU
Performance Target was satisfied in a Fiscal Year that ended prior to the Fiscal
Year in which such Change in Control occurs at such Cumulative Profit Sharing
Pool Target Level or a higher level). Notwithstanding any provision in the
Program to the contrary, upon the occurrence of a Change in Control, no Profit
Based RSU Performance Target may be achieved with respect to a Fiscal Year that
begins after the date of such Change in Control, and no payments shall be made
to or for the benefit of any Participant with respect to any Profit Based RSU
Performance Target that would have otherwise been achieved for any such Fiscal
Year.

If a Change in Control occurs, then the provisions of Sections 6.2(b) and 6.3(b)
shall continue to apply to the Profit Based RSU Performance Periods described in
the preceding paragraph with the following modifications:

(i) certification by the Committee under Section 6.1 of the achievement of the
relevant Profit Based RSU Performance Target and Cash Hurdle shall not be
required;

(ii) the Payment Amount described in Section 6.2(b) as of each applicable
Specified Payment Date that occurs after the date of such Change in Control
shall be based on the Market Value per Share as of the date of such Change in
Control (rather than the Market Value per Share as of such Specified Payment
Date); and

(iii) if after such Change in Control (or in connection therewith or in
contemplation thereof) and prior to receiving all payments pursuant to Section
6.2(b) with respect to such Profit Based RSU Performance Periods a Participant
who has received a Profit Based RSU Award with respect to such Profit Based RSU
Performance Periods suffers a Qualifying Event or subsequent to the Change in
Control dies, becomes Disabled, or Retires, then such Participant (or, in the
case of death, such Participant's estate) shall (A) within five business days
after the occurrence of the Qualifying Event, death, Disability or Retirement,
receive a payment from the Company equal to the aggregate of such remaining
Payment Amounts, and (B) not be entitled to any additional payment under the
Program with respect to such Payment Amounts; provided, however, that if a
Participant who has received a Profit Based RSU Award with respect to such
Profit Based RSU Performance Periods is eligible to Retire as of the date of
such Change in Control or continues in employment with the Company after such
Change in Control until the date such Participant first becomes eligible to
Retire, and if such Participant does not suffer a Qualifying Event, die, become
Disabled or Retire prior to such Participant's Applicable Retirement Date (as
defined below), then the payments described in the preceding provisions of this
clause (iii) shall not be made following such Participant's Retirement as
provided above, but, rather, shall be made on or before the March 15 that next
follows such Participant's Applicable Retirement Date.

For purposes of clause (iii) of the preceding sentence, a Participant's
"Applicable Retirement Date" is the date that is five business days before March
15 of the calendar year next following the later of (x) the calendar year in
which such Change in Control occurs or (y) the calendar year in which such
Participant first became eligible to Retire.

6.5

Form of Payment of Awards. All payments to be made under the Program to a
Participant with respect to an Award shall be paid in a single lump sum payment
in cash; provided, however, that, to the extent permitted and subject to any
limitations under the Incentive Plan 2000 and applicable laws and securities
exchange rules, the Committee may, in its sole discretion, direct that payment
of Profit Based RSU Awards and/or Stock Price Based RSU Awards be made either
(a) in shares of Company Stock, but if and only if at the time of payment the
Company has an effective registration statement under the Securities Act of
1933, as amended, covering the issuance of Company Stock under the Program, or
(b) in a combination of cash and/or shares of Company Stock. If the Committee
elects to direct the Company to pay all or a portion of a payment due for Profit
Based RSU Awards or Stock Price Based RSU Awards in shares of Company Stock,
then:



(i) in the case of RSUs granted prior to January 1, 2007, the number of shares
of Company Stock shall be determined by dividing the amount of such payment to
be paid in shares of Company Stock by the Market Value per Share as of the date
of the particular payment with respect to such Award (or, in the case of Stock
Price Based RSU Awards, as of the date used to determine the Payment Amount with
respect to such payment), and rounding such number down to the nearest whole
share;

(ii) in the case of Stock Price Based RSU Awards granted on or after January 1,
2007, the number of shares of Company Stock shall be equal to the number of RSUs
subject to the Award that are to be so paid in Company Stock; and

(iii) in the case of Profit Based RSU Awards granted on or after January 1,
2007, the number of shares of Company Stock shall be determined by multiplying
(A) one third of the number of RSUs subject to such Award that are to be so paid
in Company Stock by (B) the Profit Based RSU Payment Percentage applicable to
the Cumulative Profit Sharing Pool Target Level achieved with respect to the
payment to be made in shares on the Specified Payment Date, rounding such number
of shares down to the nearest whole share.

6.6

Delayed Payment Restriction. With respect to a Participant who is identified as
a specified employee (within the meaning of Section 409A(a)(2)(B)(i) of the Code
and as determined by the Company in accordance with any of the methods permitted
under the regulations issued under Section 409A of the Code) and who is to
receive a payment hereunder (which payment is not a "short-term deferral" for
purposes of Section 409A of the Code) on account of such Participant's
separation from service (within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance thereunder, but excluding a
separation from service by reason of death or Disability), the payment to such
Participant shall not be made prior to the earlier of (a) the date that is six
months after the Participant's termination of employment or (b) the date of
death of the Participant. In such event, any payment to which the Participant
would have otherwise been entitled during the first six months following the
Participant's termination of employment (or, if earlier, prior to the
Participant's date of death) shall be accumulated and paid in the form of a
single lump sum payment to the Participant on the date that is six months after
the Participant's termination of employment or to the Participant's estate on
the date of the Participant's death, as applicable.



6.7

Time of Payment Obligations. Any obligation hereunder to make a payment on a
specified date shall be deemed to have been satisfied in the event that such
payment is made within five business days after such specified date; provided,
however, that, with respect to a payment that is intended to qualify as a
"short-term deferral" under Section 409A of the Code, in no event shall such
payment be made later than the date required in order for such payment to so
qualify.



VII. TERMINATION AND AMENDMENT OF PROGRAM

7.1

Termination and Amendment. Subject to the terms of this Section 7.1, the
Committee may amend the Program at any time and from time to time, and the
Committee may at any time terminate the Program (in its entirety or as it
applies to one or more specified Subsidiaries) with respect to Performance
Periods that have not commenced as of the date of such Committee action;
provided, however, that, (a) except as provided in the following sentence, the
Program may not be amended in a manner that would impair the rights of any
Participant with respect to any outstanding Award without the consent of such
Participant, and (b) to the extent required by Section 409A of the Code, the
Program may not be amended or terminated in a manner that would give rise to an
impermissible acceleration of the time or form of a payment of a benefit under
the Program pursuant to Section 409A(a)(3) of the Code and any regulations or
guidance issued thereunder. Notwithstanding anything in the Program or an Award
Notice to the contrary, if the Committee determines that the terms of the
Program and/or any Award Notice do not, in whole or in part, satisfy the
requirements of Section 409A of the Code (or the requirements for an exemption
to the application of Section 409A of the Code), then the Committee, in its sole
discretion, may unilaterally modify the Program and any such Award Notice in
such manner as it deems appropriate to comply with such section and any
regulations or guidance issued thereunder (or to qualify for an exemption to the
application of such section). No Participant's participation herein may be
terminated in contemplation of or in connection with a Change in Control. The
Program may not be amended or terminated in contemplation of or in connection
with a Change in Control unless adequate and effective provision for the making
of all payments otherwise payable pursuant to Section 6.4 of the Program (as in
effect on the date of the adoption of this amendment and restatement of the
Program by the Committee) with respect to such Change in Control shall be made
in connection with any such amendment or termination. The Committee shall remain
in existence after the termination of the Program for the period determined
necessary by the Committee to facilitate the termination of the Program and the
payment of any outstanding Awards hereunder, and all provisions of the Program
that are necessary, in the opinion of the Committee, for equitable operation of
the Program during such period shall remain in force.



VIII. MISCELLANEOUS PROVISIONS

8.1

No Effect on Employment Relationship. Except as expressly provided otherwise
herein, for all purposes of the Program, a Participant shall be considered to be
in the employment of the Company as long as he or she has not incurred a
separation from service with the Company and its affiliates within the meaning
of Section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder; provided, however, that whether such a separation from
service has occurred shall be determined based upon a reasonably anticipated
permanent reduction in the level of bona fide services to be performed to no
more than 20% (or 49% if the Participant will no longer serve as an officer of
the Company) of the average level of bona fide services provided in the
immediately preceding 36 months. Nothing in the adoption of the Program, the
grant of Awards, or the payment of amounts under the Program shall confer on any
person the right to continued employment by the Company or any Subsidiary or
affect in any way the right of the Company (or a Subsidiary, if applicable) to
terminate such employment at any time. Unless otherwise provided in a written
employment agreement, the employment of each Participant shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
the Participant or the Participant's employer for any reason whatsoever, with or
without cause. Any question as to whether and when there has been a termination
of a Participant's employment for purposes of the Program, and the reason for
such termination, shall be determined solely by and in the discretion of the
Administrator, and its determination shall be final, binding, and conclusive on
all parties.



8.2

Prohibition Against Assignment or Encumbrance. No Award or other right, title,
interest, or benefit hereunder shall ever be assignable or transferable, or
liable for, or charged with any of the torts or obligations of a Participant or
any person claiming under a Participant, or be subject to seizure by any
creditor of a Participant or any person claiming under a Participant. No
Participant or any person claiming under a Participant shall have the power to
anticipate or dispose of any Award or other right, title, interest, or benefit
hereunder in any manner until the same shall have actually been distributed free
and clear of the terms of the Program. Payments with respect to an Award shall
be payable only to the Participant (or (a) in the event of a Disability that
renders such Participant incapable of conducting his or her own affairs, any
payment due under the Program to such Participant shall be made to his or her
duly appointed legal representative and (b) in the event of the death of a
Participant, any payment due under the Program to such Participant shall be made
to his or her estate). Notwithstanding the preceding provisions of this
paragraph, the Administrator shall comply with the terms of any qualified
domestic relations order (as defined in the Incentive Plan 2000) providing for
the transfer or assignment of all or any portion of a Participant's interest
under the Program. The provisions of the Program shall be binding on all
successors and permitted assigns of a Participant, including without limitation
the estate of such Participant and the executor, administrator or trustee of
such estate, or any receiver or trustee in bankruptcy or representative of the
Participant's creditors.



8.3

Unfunded, Unsecured Program. The Program shall constitute an unfunded, unsecured
obligation of the Company to make payments of incentive compensation to certain
individuals from its general assets in accordance with the Program. Each Award
granted under the Program merely constitutes a mechanism for measuring such
incentive compensation and does not constitute a property right or interest in
the Company, any Subsidiary, or any of their assets. Neither the establishment
of the Program, the granting of Awards, nor any other action taken in connection
with the Program shall be deemed to create an escrow or trust fund of any kind.



8.4

No Rights of Participant. No Participant shall have any security or other
interest in any assets of the Company or any Subsidiary or in Company Stock as a
result of participation in the Program (except after payment thereof to the
Participant). Participants and all persons claiming under Participants shall
rely solely on the unsecured promise of the Company set forth herein, and
nothing in the Program, an Award or an Award Notice shall be construed to give a
Participant or anyone claiming under a Participant any right, title, interest,
or claim in or to any specific asset, fund, entity, reserve, account, or
property of any kind whatsoever owned by the Company or any Subsidiary or in
which the Company or any Subsidiary may have an interest now or in the future;
but each Participant shall have the right to enforce any claim hereunder in the
same manner as a general creditor. Neither the establishment of the Program nor
participation hereunder shall create any right in any Participant to make any
decision, or provide input with respect to any decision, relating to the
business of the Company or any Subsidiary.



8.5

Tax Withholding. The Company and the Subsidiaries shall deduct and withhold, or
cause to be withheld, from a Participant's payment, including the delivery of
Company Stock, made under the Program, or from any other payment to such
Participant, an amount necessary to satisfy any and all tax withholding
obligations arising under applicable local, state, federal, or foreign laws
associated with such payment. The Company and the Subsidiaries may take any
other action as may in their opinion be necessary to satisfy all obligations for
the payment and withholding of such taxes.



8.6

No Effect on Other Compensation Arrangements. Nothing contained in the Program
or any Participant's Award or Award Notice shall prevent the Company or any
Subsidiary from adopting or continuing in effect other or additional
compensation arrangements affecting any Participant. Nothing in the Program
shall be construed to affect the provisions of any other compensation plan or
program maintained by the Company or any Subsidiary.



8.7

Subsidiaries. The Company may require any Subsidiary employing a Participant to
assume and guarantee the Company's obligations hereunder to such Participant,
either at all times or solely in the event that such Subsidiary ceases to be a
Subsidiary.



8.8

Governing Law. The Program shall be construed in accordance with the laws of the
State of Texas.



*******



IN WITNESS WHEREOF,

the undersigned officer of the Company acting pursuant to authority granted to
him by the Committee has executed this instrument effective as of October 15,
2007.



CONTINENTAL AIRLINES, INC.



 

 

By: /s/ Jeffery A. Smisek

Jeffery A. Smisek

President



 

 